Citation Nr: 1328470	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-32 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left hip total 
arthroplasty, to include as secondary to service-connected 
right knee disability.

2.  Entitlement to service connection for a breathing 
condition, to include as due to exposure to asbestos.

3.  Entitlement to an initial compensable disability rating 
for hemorrhoids prior to November 14, 2011, and in excess of 
20 percent since.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
September 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2009 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied service connection 
for a right knee disability, a respiratory condition, and a 
left hip disability, and granted service connection for 
hemorrhoids and assigned a noncompensable disability rating, 
effective July 23, 2008.  The Veteran filed a notice of 
disagreement (NOD) with these determinations in April 2009, 
and timely perfected his appeal in August 2009.

Additionally, in a June 2012 rating decision, the RO 
increased the Veteran's disability rating for hemorrhoids to 
20 percent, effective November 14, 2011.   

Additionally, in a March 2013 rating decision, the RO 
granted service connection for status post total right knee 
arthroplasty of the right knee and meniscus tear with medial 
collateral ligament strain and effusion, and degenerative 
arthritis of the right knee.  This decision constitutes a 
full grant of benefits.  Therefore, the claim of a service 
connection for a right knee disability is no longer on 
appeal.  

On the August 2009 Substantive Appeal, the Veteran noted 
that he would like a hearing, but that he would have no 
reliable transportation to or from Los Angeles.  A 
clarification letter was sent to the Veteran's 
representative.  An August 2013 letter from the Veteran's 
representative noted that he contacted the Veteran and that 
he did not wish to have a hearing.  Therefore, the Board can 
proceed with review of the issues on appeal.

The Board recognizes that the RO characterized the Veteran's 
breathing condition on appeal as entitlement to service 
connection for a respiratory condition.  However, a review 
of the record reflects that the Veteran made a claim for a 
breathing disability and subsequently discussed treatment 
for sinus/throat conditions.  Additionally, VA treatment 
records show a diagnosis of allergic rhinitis.  The Board 
observes that VA has an obligation to liberally construe the 
pleadings of a claimant to discern all issues raised in the 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in 
light of the Veteran's assertions, the Board will consider 
whether service connection is warranted for any current 
breathing condition.  For this reason, the Board finds that 
the Veteran's breathing claim is more appropriately framed 
as the broader issue indicated on the title page of this 
decision, rather than as a specific condition.

The Board notes that, in addition to the paper claims file, 
there is a Virtual VA paperless claims file associated with 
the above claims.  A review of the documents in such file 
reveals that there are additional VA treatment records 
related to the Veteran's claims on appeal.  These records 
have been reviewed and considered by the Board.

The issues of entitlement to service connection for a left 
hip disability and a breathing condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  Throughout the pendency of the appeal , the Veteran's 
hemorrhoids were manifested by chronic problems with 
bleeding, excessive redundant tissue, frequent pain, and 
fissures.

2.  The evidence of record does not demonstrate that the 
Veteran's service-connected hemorrhoids are so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.



CONCLUSIONS OF LAW

1.  Prior to November 14, 2011, the criteria for a higher 20 
percent disability rating for service-connected hemorrhoids 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.114, 
Diagnostic Code 7336 (2012).

2.  Throughout the pendency of the appeal, the criteria for 
a disability rating in excess of 20 percent for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 
4.114, Diagnostic Code 7336 (2012).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no 
further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  This duty includes assisting with the procurement of 
relevant records, including pertinent treatment records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to 
assist the Veteran with respect to his claim for benefits, 
such as obtaining VA treatment records and providing the 
Veteran with VA examinations in February 2009 and November 
2011.  The Board thus concludes that there are no additional 
records outstanding with respect to his increased rating 
claim for service-connected hemorrhoids.  Consequently, the 
duty to notify and assist has been satisfied as to the claim 
now being finally decided on appeal.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001). 

II.	Initial Increased Ratings

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2012).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2012).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4 (2012).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2012).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level 
of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."

The Veteran bears the burden of presenting and supporting 
his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board considers all information and 
lay and medical evidence of record.  38 U.S.C.A. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.  

The Veteran was initially granted entitlement to service 
connection for hemorrhoids and assigned a noncompensable 
disability rating, effective July 23, 2008.  Subsequently, 
the Veteran's disability rating for hemorrhoids was 
increased to 20 percent, effective November 14, 2011. 

The Veteran's hemorrhoids have been evaluated under DC 7336.  
DC 7336 pertains to external and internal hemorrhoids.  
Under DC 7336, mild or moderate hemorrhoids are rated 
noncompensably (0 percent) disabling.  A 10 percent rating 
is warranted when the hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, or evidencing 
frequent recurrences.  A 20 percent rating is warranted when 
the hemorrhoids have persistent bleeding and secondary 
anemia, or fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2012).

Turning to the evidence of record, a June 2007 VA treatment 
record notes that the Veteran had a history of rectal 
fissure with intermittent history of bright red blood with 
wiping since he was in the military.  Additionally, an 
October 2008 VA record noted that the Veteran stated that 
his anal fissure problem was flaring up with loose stools 
and blood with wiping.  A January 2009 VA gastroenterology 
consult noted that the Veteran had a history of anal fissure 
flaring up with hematochezia.  VA treatment records also 
show that the Veteran underwent a colonoscopy in February 
2009, with removal of a tubular adenoma polyp.

The Veteran was afforded a VA examination in February 2009.  
The Veteran reported that he had blood on the tissue when he 
wiped, and some in the toilet.  Symptoms occurred two to 
three times out of the month.  He felt that stress could be 
triggering his symptoms.  The Veteran reported a history of 
frequent bleeding, and anal itching and burning.  The 
examiner noted that the Veteran had an external hemorrhoid 
with excessive redundant tissue.  The examiner noted that 
there were no fissures present.  

On the April 2009 NOD, the Veteran reported that the VA 
examiner incorrectly stated the amount of bleeding he 
experienced from hemorrhoids.  He usually bled three to four 
times a week, two to three times a month.  Often, the 
bleeding was heavy.

The Veteran was afforded another VA examination in November 
2011 to assess his hemorrhoids.  The Veteran reported 
bleeding on a daily basis, noting there were five days out 
of the month that he did not.  He reported that increased 
fiber intake and stress increased the anal bleeding.  He did 
not take any medications for this condition.  The examiner 
noted a diagnosis of internal or external hemorrhoids that 
were mild or moderate, with persistent bleeding, and 
fissures.  

In a June 2012 statement, the Veteran reported that not a 
month goes by without at least one to two occurrences of 
heavy bleeding many times.  He additionally stated that just 
because he didn't complain about them did not mean there 
were not a problem.  

After a review of the evidence of record, the Board finds 
that the Veteran's hemorrhoids have been found to display 
the criteria contemplated by a 20 percent rating prior to 
November 14, 2011: persistent bleeding and secondary anemia 
or fissures.  C.F.R. § 4.119 , Diagnostic Code 7336 (2012).  

While the February 2009 VA examiner diagnosed the Veteran 
with an external hemorrhoid with excessive redundant tissue 
and no fissures, VA treatment records dating back to June 
2007 noted history of rectal fissure with intermittent 
history of bright red blood with wiping.  Additionally, an 
October 2008 VA record noted that the Veteran stated that 
his anal fissure problem was flaring up with loose stools 
and blood with wiping.  A January 2009 VA gastroenterology 
consult noted that the Veteran had a history of anal fissure 
flaring up with hematochezia.  Furthermore, the Veteran 
reported that he experienced heavy bleeding three to four 
times a week, two to three times a month.  All reasonable 
doubt has been resolved in favor of the Veteran in making 
this decision.  The preponderance of the evidence is for the 
assignment of a higher 20 percent disability rating for the 
Veteran's hemorrhoids, prior to November 14, 2011.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Additionally, the Board has considered whether the Veteran 
is entitled to a disability rating in excess of 20 percent 
for hemorrhoids throughout the entire period of appeal.  
However, the Board notes that a 20 percent rating is the 
maximum schedular evaluation available for hemorrhoids under 
Diagnostic Code 7336.  Consideration has been given to 
application of additional Diagnostic Codes.  The evidence of 
record has not shown impairment of the rectum or anus (Codes 
7333 and 7334).  Additionally, the Veteran's condition has 
not be show to cause fecal leakage required for an 
evaluation in excess of 20 percent under Code 7332, for 
impaired sphincter control.  There was no evidence that pads 
were required, and bowel movements were not shown to be 
involuntary.  See 38 C.F.R. § 4.114  (2012).

The Board concludes that the preponderance of the evidence 
is against the claim for a disability rating in excess of 20 
percent for hemorrhoids, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b)  is not for application.  

III.	Extraschedular Consideration

The rating schedule represents, as far as is practicable, 
the average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b).  To afford justice in exceptional situations, 
an extraschedular rating can be provided.  38 C.F.R. § 
3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The symptoms associated with the Veteran's hemorrhoids, to 
include bleeding, fissures, and excessive redundant tissue, 
are not shown to cause any impairment that is not already 
contemplated by the rating criteria, and the Board finds 
that the rating criteria reasonably describe his 
disability.  For this reason, referral for consideration of 
an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an initial 20 percent disability rating, but 
no higher, for service-connected hemorrhoids, prior to 
November 14, 2011, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 20 
percent for service-connected hemorrhoids, is denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of his claims of 
service connection for a left hip disability and a breathing 
condition.

A.	Left Hip

The Veteran contends that his left hip disability is caused 
by his service-connected right knee disability.

VA outpatient treatment records noted a diagnosis of left 
hip degenerative joint disease (DJD), which resulted in a 
left hip arthroplasty.

The Veteran was afforded a VA examination in November 2012.  
The examiner noted a diagnosis of total left hip 
arthroplasty, status post avascular necrosis.  The VA 
examiner concluded that the Veteran's left hip condition was 
less likely than not due to his right knee condition because 
treatment records reviewed showed that he injured his left 
hip during sexual intercourse.   There was no mention or 
indication of an associated knee condition contributing to 
the injury.  Additionally, the left hip condition was 
diagnosed as avascular necrosis in the head of the femur, 
which was often associated with heavy alcohol use (confirmed 
in the Veteran's medical history), but is not a condition 
brought on by a sudden dislocation.  It is a condition that 
has an insidious onset that can result in poor articulation 
of the hip joint due to the necrotic femoral head.  However, 
while rendering an opinion, the VA examiner failed to state 
whether the Veteran's service-connected right knee 
disability aggravated his left hip disability beyond the 
normal state of progression.   Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (stating that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided); 
Robinson v. Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 
34 F.3d 1039 (1994).  

Therefore, the Veteran should be scheduled for a new VA 
examination to address whether his left hip disability is 
aggravated by his service-connected right knee disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B.	Respiratory Condition

The Veteran contends that his breathing condition is a 
result of in-service asbestos exposure.  Specifically, the 
Veteran stated that his sinus and breathing problems started 
after performing ship rehab aboard the USS Okinawa.  He was 
part of the asbestos tile removal team on the ship and dust 
conditions were quite severe.  He stated that breathing 
problems started then and continued to this day.

Service personnel records indicated that the Veteran served 
as an electronic warfare specialist in November 1980 on the 
USS Okinawa, and in October 1982 on the USS Wabash.  A 
September 1980 chest x-ray noted that the Veteran had a 
productive cough for 8 months, chest congestion, and pain 
upon inhalation.  The results showed that the Veteran had a 
normal chest.  A May 1982 service treatment record indicated 
that the Veteran complained of shortness of breath and that 
it was hard to breathe for two weeks.  He reported that he 
was concerned with working in a dust filled environment.  A 
finding of pulmonary irritation, secondary to dust and 
cigarettes was found.  At separation, the Veteran reported 
ear, nose, or throat trouble, shortness of breath, and pain 
or pressure in chest.

VA treatment records show a diagnosis of chronic rhinitis.  
Additionally, the record notes that an ENT consult in 2009 
recommended adenoidectomy/turbinectomy, however, the Veteran 
did not wish to have surgery at that time.  

Initially, the Board notes that there is no specific 
statutory guidance with regard to asbestos-related claims, 
nor has the Secretary of VA promulgated any specific 
regulations.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 
21-88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure 
Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, 
paragraph 9 (Jan. 7, 2007) ("VA Manual").  The date of this 
amended material is December 13, 2005.  Also, an opinion by 
VA's Office of General Counsel (OGC) discussed the proper 
way of developing asbestos claims.  See VAOPGCPREC 4-2000 
(Apr. 13, 2000).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling 
tiles, roofing shingles, wallboard, fire-proofing materials, 
and thermal insulation.  Id., at Subsection (a).  The Manual 
also lists some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, 
insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id., at 
Subsection (b).  Inhalation of asbestos fibers can lead to a 
non-exclusive list of asbestos related 
diseases/abnormalities:  fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers 
of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).  Id., 
at Subsection (b).  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  The extent and duration of exposure to 
asbestos is not a factor for consideration.  Id., at 
Subsection (d).  Thus, an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any 
evidence of asbestos exposure before, during, and after 
service.  A determination must be made as to whether there 
is a relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records 
demonstrate the Veteran was exposed to asbestos during 
service; (2) development has been accomplished sufficient to 
determine whether the Veteran was exposed to asbestos either 
before or after service; and (3) a relationship exists 
between exposure to asbestos and the claimed disease in 
light of the latency and exposure factors.  Id. at 
Subsection (h).

The Court has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative 
guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence 
supports a conclusion that the Veteran's current disability, 
while caused by asbestos exposure, is due to intervening 
post-service exposure, the opinion must be very specific 
explaining the basis for this finding.  See McGinty, supra.

As previously mentioned, the Veteran contends that he was 
exposed to asbestos while on active duty in the Navy.  

The Board notes that the RO has not performed the 
appropriate development to determine if the Veteran was 
exposed to asbestos while on active duty.  Therefore, a 
remand is necessary for the AMC/RO to perform the necessary 
development.  A specific determination needs to be made as 
to whether his MOS placed him in an area of possible 
exposure to asbestos.

Additionally, the Veteran was afforded a VA examination in 
November 2012.  The VA examiner concluded that the Veteran 
did not suffer from any respiratory conditions.  The VA 
examiner opined that it was less likely than not that a 
respiratory condition (which includes his complaints of 
shortness of breath with exertion only) was due to service 
and that it was most likely related to thirty years of 
tobacco use.  

However, in a claim for service connection, the requirement 
of a "current disability" is satisfied if a disorder is 
diagnosed at the time a claim is filed or at any time during 
the pendency of the appeal.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  Additionally, a significant 
disability is not required for service connection.  Only a 
"current disability" is required.  The Board notes that the 
Veteran's VA treatment records note a diagnosis of allergic 
rhinitis.  Thus, notwithstanding the November 2012 VA 
examiner's finding of no respiratory condition, the Board 
finds that sufficient evidence exists to indicate that the 
Veteran has a "breathing" condition that may be associated 
with in-service incidents, thus, triggering the duty to 
assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).   

Further, the VA examiner failed to review and discuss a 
pertinent May 1982 service treatment record that indicated a 
finding of pulmonary irritation, secondary to dust and 
cigarettes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301 (2008) (stating that when the Secretary undertakes to 
provide a medical examination or obtain a medical opinion, 
he must ensure that the examiner providing the report or 
opinion is fully cognizant of the claimant's past medical 
history).  

The Board is without medical expertise to determine if the 
Veteran's breathing/sinus condition, to include allergic 
rhinitis, is related to his active duty service.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, a VA examination is necessary in order to address 
the Veteran's contentions and reconcile all diagnoses stated 
in reference to the Veteran's claim of service connection 
for a breathing condition.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

A remand is also necessary to obtain outstanding VA and 
private medical records.  In a July 2008 statement, the 
Veteran reported that he was seen by a few different doctors 
after leaving the Navy in Mesa, Arizona and Yucca Valley, 
California.  Additionally, in the April 2009 NOD, the 
Veteran reported throat and sinus surgery by a doctor in 
Grotto of Palm Springs in 1991-92.  However, it does not 
appear that these private treatment records have been 
obtained and associated with the claims file.  Further, the 
evidence of record shows that the Veteran was receiving 
ongoing treatment at the VA through January 2012.  Because 
it appears that there may be outstanding VA and private 
medical records that may contain information pertinent to 
his claims, those records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1)	The AMC should take appropriate action to 
develop any evidence of the Veteran's 
exposure to asbestos before, during, and 
after his active military service.  
Contact the National Personnel Records 
Center (NPRC) to determine whether there 
are any outstanding military personnel 
records concerning the Veteran's service 
in the U.S. Navy.  A specific 
determination needs to be made as to 
whether his MOS placed him in an area of 
possible exposure to asbestos.  If these 
requested personnel records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2), (c)(3).

2)	The AMC should obtain any of the Veteran's 
outstanding VA treatment records dated 
from January 2012 to the present.  Any 
attempts to obtain these records and 
responses received thereafter should be 
associated with the Veteran's claims file.  
The RO should contact the Veteran and 
request that he provide a completed 
release form (VA Form 21-4142) authorizing 
VA to request copies of any treatment 
records from any private medical 
providers, who have treated him for left 
hip or respiratory/breathing disabilities, 
to include 1991-92 records from a doctor 
in Grotto of Palm Springs documenting 
throat/sinus surgery, and private records 
for treatment in Mesa, Arizona and Yucca 
Valley, California.

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file, 
should be obtained and associated 
therewith.  All attempts to procure any 
outstanding treatment records should be 
documented in the claims file.  If the RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file and the 
Veteran and his representative should be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3)	After the foregoing, schedule the Veteran 
for a VA examination to determine whether 
the Veteran's left hip condition is 
related to the Veteran's service-connected 
right knee disability.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary studies should be performed, and 
all findings should be reported in 
detail. 

The VA examiner should provide an opinion 
as to whether it is at least as likely as 
not that the Veteran's currently diagnosed 
left hip condition is aggravated (i.e., 
permanently worsened beyond the natural 
progress of the disease) by his service-
connected right knee disabilities.  

Please specifically address whether there 
was any increase in severity of the 
Veteran's left hip disability that was 
proximately due to or the result of the 
Veteran's service-connected right knee 
disabilities, and not due to the natural 
progress of the Veteran's left hip 
disability. 

In rendering these opinions, the examiner 
should acknowledge and discuss the VA 
outpatient treatment records, the November 
2012 VA examination report, and any other 
relevant information.  Furthermore, the 
examiner should discuss the Veteran's lay 
statements regarding the onset and 
duration of symptoms when discussing the 
offered opinion.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4)	Additionally, schedule the Veteran for a 
VA examination to determine whether any of 
his current sinus/nasal/respiratory 
condition(s), to include allergic 
rhinitis, is related to the Veteran's 
service.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
studies should be performed, and all 
findings should be reported in detail. 

The examiner should address the following:

A.	Diagnose the Veteran's current 
sinus/nasal/respiratory conditions. 

B.	For each diagnosis, provide an 
opinion as to whether it is at least 
as likely as not that the disorder is 
related to his active military 
service, to include an in-service 
exposure to dust or asbestos if 
exposure is found by the AMC/RO.

In rendering these opinions, the examiner 
must review the Veteran's service 
treatment records (September 1980 and May 
1982 records), VA treatment records, the 
November 2012 VA examination report, and 
any other relevant information.  
Furthermore, the examiner should discuss 
the Veteran's lay statements regarding the 
onset and duration of symptoms when 
discussing the offered opinion.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5)	Thereafter, the AMC/RO must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinions to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6)	Following the completion of the foregoing, 
and after undertaking any other 
development it deems necessary, the AMC 
should readjudicate the Veteran's claims.  
The AMC should then provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


